Citation Nr: 9914742	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  94-41 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

Entitlement to service connection for asthma.




REPRESENTATION

Appellant represented by:	The American Legion



REMAND

The veteran served on active duty from July 1975 to July 
1978.

This case was before the Board of Veterans' Appeals (Board) 
in September 1998 when it was remanded for additional 
development.  Among the evidentiary development sought by the 
Board was an examination to determine whether the veteran had 
asthma, and if so, whether it could be attributed to his 
period of military service.  In February 1999, the RO 
forwarded the case to a VA outpatient clinic for the purpose 
of scheduling the requested examination.

A response from the clinic shows that the examination was 
canceled because the notification to the veteran went 
undelivered.  It appears from a March 13, 1999, handwritten 
notation on this response that the medical facility had used 
the same address as was previously used by the RO.  A March 
16, 1999, handwritten notation includes what was described as 
the veteran's correct address.  The file was again returned 
to the clinic on March 17, 1999, presumably so that another 
attempt at scheduling the requested examination could be 
made.  An April 14, 1999, response from the clinic again 
reported that the examination was canceled because of an 
undelivered notification letter.  

The sequence of events described above raises several 
questions.  First of all, it is not clear which address or 
addresses the VA clinic used in its notification letters to 
the veteran.  Additionally, it is curious that June 1998 and 
October 1998 letters were sent to the veteran by the RO to an 
address different from the one noted in March 1999, and there 
is no indication that either of these letters was returned as 
undeliverable.  In other words, it is not clear from the 
record whether the VA clinic tried both addresses in its 
attempt to schedule the veteran for an examination.

The Board also notes that no attempt was made to 
substantially comply with the Board's remand, which was 
intended to secure medical opinion evidence regarding the 
relationship of any currently shown asthma with military 
service.  Stegall v. West, 11 Vet. App. 268 (1998).  
Consequently, in order to ensure that the veteran is given an 
opportunity to appear for an examination, and to fulfill the 
duty to assist to the fullest extent possible, another remand 
is required.  

This case is REMANDED for the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
to identify all sources of treatment or 
evaluation for asthma since his 
separation from military service.  The RO 
should use both addresses referred to 
above when contacting the veteran.

2.  The veteran should be scheduled for a 
VA pulmonary evaluation.  Both addresses 
should be used when notifying the veteran 
and copies of these notification letters 
should be made a part of the record.  The 
examiner should review the claims file, 
including the veteran's service medical 
records, examine the veteran, and provide 
an opinion as to the medical probability 
that any asthma the veteran currently 
experiences is the same disease process 
experienced by the veteran during 
service.  All findings, opinions, and 
bases therefor should be reported in 
detail.  If the veteran does not appear 
for the examination, the examiner should 
nevertheless review the file and provide 
the requested opinion evidence.

3.  The RO should take adjudicatory 
action on the claim of service 
connection.  If the benefit sought is not 
granted, a supplemental statement of the 
case should be issued.  The supplemental 
statement of the case should include a 
recitation of 38 C.F.R. § 3.655 (1998) if 
the veteran does not appear for the 
examination.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


